Citation Nr: 1643041	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include chloracne.

2. Entitlement to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Travel Board hearing before the undersigned in July 2015.  

This case was previously before the Board in October 2015.  At that time, the Board dismissed the issue of service connection for blisters and infection of the mouth.  In a March 2016 rating decision, the RO granted service connection for one of the claims-major depressive disorder and generalized anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).  As the benefit sought has been granted in full, this issue is no longer before the Board. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed at the Royal Thai Air Force Base (RTAFB) at U-Tapao, in Thailand during the Vietnam era.

2.  The Veteran has a diagnosis of chloracne and it is related to in-service herbicide exposure.

3.  The Veteran's has a diagnosis of cataracts and they are related to in-service herbicide exposure.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for cataracts are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Chloracne is included on the exclusive list of diseases covered by this presumption and accordingly 38 C.F.R. § 3.307(a)(6) may apply to this case.  38 C.F.R. § 3.309(e).  Unlike many of these diseases, for the presumption to apply for chloracne, it must have manifested to a compensable degree within one year of the last exposure to herbicides.  Id.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam era are detailed in the VA Adjudication Manual.  VA determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the Project CHECO Southeast Asia Report: Base Defense in Thailand (CHECO Report). Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases, which allows for presumptive service connection for the diseases associated with herbicide exposure.

Analysis

A.  Exposure to Herbicides

The Veteran essentially contends that he had herbicide exposure while serving at U-Tapao RTAFB in Thailand.

The United States Department of Defense has confirmed that herbicides were used within the Thailand bases to control weeds from February 28, 1961 to May 7, 1975 at base perimeters.  The majority of troops in Thailand during the Vietnam era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VBA Manual, M21-1, IV.ii.1.H.5.

The Veteran's service personnel records confirm that he was stationed in Thailand from June 1969 to March 1970.  His MOS was listed as data processing.  The service records do not show his location on the U-Tapao RTAFB Base and his MOS is not one listed in the MR21-1 that has been shown to have served on or near the air base perimeter; however, the evidence of record indicates that the Veteran's service records are incomplete.

The Veteran submitted a previous statement in January 2010 which indicated he was exposed to Agent Orange and also that he received treatment at U-Tapao RTAFB for skin rash.  The Veteran testified at the July 2015 Board hearing that he was stationed in Thailand and may have gone into Vietnam, as he went to the Cambodian border.  He recalled coming up to a fence and witnessing B-52 planes flying out.  He indicated the RTAFB where he was stationed was surrounded by trees and jungle which were sprayed up to the edges near his base, with herbicides.  He stated that after being sprayed, several days later, the foliage would be dead or brown.  He further indicated that his skin problems began when he got out of service, with rashes on his hands and fingers, and the symptoms have continued for over forty years.

The Board finds that in this specific case, based on the Veteran's testimony and resolving reasonable doubt in his favor, he was exposed to herbicides in service at the perimeter of the U-Tapao RTAFB. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

To date, available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at U-Tapao RTAFB during the specified time period.  However, it was noted that a recently declassified Department of Defense Report written in 1973, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  The Board notes the Veteran was stationed in Thailand within the 1968-1972 window noted, from June 1969 to March 1970.

Although there are no service records specifically documenting the Veteran's presence in close proximity to the base perimeter, there is no affirmative evidence of record showing otherwise, and the Board finds no reason to doubt the credibility of the Veteran.  The Board finds the Veteran's statements, including his July 2015 testimony which indicated he witnessed spraying near the edge of the U-Tapao RTAFB, to be credible and plausible to the Board.

B.  Chloracne

Pursuant to the Board's remand, the Veteran was afforded a January 2016 VA examination.  The Veteran reported to the examiner that he began having recurrent pimples on his arms and hands in 1972.  The examiner diagnosed the Veteran with chloracne, including superficial acne and deep acne.  He concluded the condition was at least as likely as not incurred in or caused by service.  He further reported the Veteran's current diagnosis of chloracne is known to be caused by Agent Orange.

Here, the Board finds that the Veteran has chloracne.  At the time of the Board's remand, that disability had not yet been diagnosed, but the January 2016 VA examiner provided such a diagnosis.  Additionally, the Board finds that the Veteran's chloracne is related to herbicide exposure during service near the perimeter areas of U-Tapao Air Force Base.  The evidence does not show the chloracne manifested to a compensable degree within a year of last herbicide exposure; however, the January 2016 VA examiner's opinion is sufficient to substantiate the nexus element of the claim on a direct basis when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, as all three elements of the claim have been met, the Board concludes that service connection is warranted for chloracne.

C.  Eye Condition

For essentially the same reasons as above, the eye condition claim will also be granted.

The Board remanded the claim in October 2015 to obtain a VA examination to determine the nature and etiology of his eye disorder.  The Veteran was afforded an examination in March 2016.  The diagnosis was cataracts.  He found no astigmatism or diplopia and indicated the Veteran does have a visual field defect.  He concluded the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  He noted that the Veteran had been exposed to Agent Orange and therefore, the claimed eye condition is related to service.  He indicated it is well established in the medical literature the nexus between exposure to Agent Orange and the development of cataracts, glaucoma and/or diabetic retinopathy.

The Veteran's in-service exposure to herbicides is presumed as discussed above.  Although cataracts are not a presumptive disease, the March 2016 VA examiner's opinion is sufficient to substantiate the nexus element of the claim when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, as all three elements of the claim have been met, the Board concludes that service connection is warranted for cataracts.


ORDER

Service connection for chloracne is granted.

Service connection for cataracts is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


